Title: From James Madison to James Monroe, 19 January 1802
From: Madison, James
To: Monroe, James


Dear Sir
Washington Jany. 19. 1802
I have this moment recd yours of the 14th. instant. The letter from Mr. Purviance which I herein return is a favorable specimen of his stile & sentiments. Mr. Jones will explain to you the occasion & object of my enquiries. I have as yet formed no final determination in the case, & there is a possibility tho not a probability that it may be rendered unnecessary. Mr. Dawson as you will see has at length reached his post. I do not learn that any proceeding is instituted for scrutinizing the legality of it. He brought ample despatches from England, but not of very late date. At his departure a cloud lay over the subjects depending between the U. S. & G. B., a sudden & unaccountable tergiversation having shewn itself in the leaders of the latter Cabinet. Present us with affecte. respects to Mrs Jones Mrs. Monroe & Miss Eliza—and accept the same yourself, from your sincere friend & Sert.
James Madison
On reflexion I beg leave to retain for a while Mr. Purviance letter.
 

   RC (DLC).


   This was probably Monroe’s uncle Joseph Jones.


   John Dawson arrived in New York on 7 Jan. and resumed his seat in Congress on 14 Jan. Questions had arisen concerning the constitutionality of his holding two governmental positions, and he asked the House Committee on Elections to decide the issue. On 21 Jan. the committee reported that he should be allowed to take his seat (National Intelligencer, 13, 18 Jan. 1802; Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 1st sess., 422–24; Journal of the U.S. House of Representatives, 7th Cong., 1st sess., 145).

